Citation Nr: 1501282	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  10-15 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 20 percent for chronic lumbar strain L5-S1 with discectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1980 to October 1985.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, assisting the Detroit, Michigan RO.  The Veteran has been granted temporary total evaluations from November 10, 2008, through May 31, 2009, and from February 3, 2011, through March 31, 2011.  Although the Veteran challenged the first temporary total evaluation period assigned, he did not perfect his appeal and that issue is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

As shown by the record, the most recent VA examination to assess the Veteran's low back disability was in July 2009, more than five years ago.  In a January 2011 VA report of contact and in written argument, the Veteran and his representative have alleged that his low back disability has increased in severity and that he was scheduled for back surgery in February 2011.  

The record also contains a November 2009 VA report of contact wherein it is noted that Dr. Dimon administers the Veteran's spinal shots.  It does not appear that VA attempted to obtain Dr. Dimon's treatment records (despite receiving a VA Form 21-4142 release of information for such records).  

Also, as the Veteran receives ongoing treatment and records of such treatment may contain pertinent information, updated treatment records must be secured. Specifically, the records of Dr. A. W. Sable and Dr. J. S. Fischgrund from November 2009 should be secured, as well as the complete records of the February 3, 2011, back surgery from William Beaumont Hospital.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to provide the authorizations necessary for VA to obtain all outstanding records of private treatment he has received for his low back disability.  The AOJ should then secure for the record copies of all records identified from:

(a) Dr. Dimon, 
(b) Dr. Sable, 
(c) Dr. Fischgrund, and 
(d) the February 3, 2011, surgery records from William Beaumont Hospital.  

2.  The AOJ should secure for the record copies of the complete clinical records of all VA treatment the Veteran has received for his service-connected low back disability.

3.  Thereafter, the AOJ should arrange for a VA examination of the back to determine the current severity of the Veteran's service-connected low back disability.  The examiner must review the record in conjunction with the examination.  Any indicated tests or studies should be completed.  

The examiner must explain the rationale for all opinions.

4.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




